United States Court of Appeals
                                                          Fifth Circuit
                                                       F I L E D
                    In the                               July 21, 2005
United States Court of Appeals                     Charles R. Fulbruge III
          for the Fifth Circuit                            Clerk
              _______________

                m 04-41358
              Summary Calendar
              _______________



              I N THE MATTER OF:

         JAMES DOUGLAS IMPSON,

                                   Debtor.


         JAMES DOUGLAS IMPSON,

                                   Appellant,

                  VERSUS

        DANIEL JACOB GOLDBERG,

                                   Appellee.


       _________________________

  Appeal from the United States District Court
       for the Eastern District of Texas
               m 1:04-CV-621
    ______________________________
Before DAVIS, SMITH, and STEWART,
  Circuit Judges.

PER CURIAM:*

   James Impson is a pro se federal prisoner.
He filed a chapter 7 bankruptcy proceeding as
debtor. In the bankruptcy court, creditor
Daniel Goldberg moved to dismiss , and
Impson filed no opposition. The bankruptcy
court accordingly entered an order of dismissal
on July 16, 2004

    Impson filed a notice of appeal to the dis-
trict court 35 days later, on September 2,
2004. The district court dismissed the appeal
on the ground that it was untimely under FED.
BANKR. R. 8002(a), which requires that a
notice of appeal be filed within 10 days.
Impson timely filed a notice of appeal to this
court.

    In his brief, Impson admits that he “is
unable to offer any legal authority which
supports his claim, so [he] will appeal to the
common sense of this court to decide the
issues.” Impson asserts that he did not always
receive his mail in prison. As the district court
noted, however, under FED. BANKR. R. 9002,
“[l]ack of notice of the entry [of a judgment or
order] does not affect the time to appeal or
authorize the court to relieve a party for failure
to appeal within the time allowed.”

   The district court was correct in dismissing
the appeal to it. The district court’s judgment
of dismissal, accordingly, is AFFIRMED.



   *
    Pursuant to 5TH CIR. R. 47.5, the court has de-
termined that this opinion should not be published
and is not precedent except under the limited cir-
cumstances set forth in 5TH CIR. R. 47.5.4.

                                                      2